Citation Nr: 1604312	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to November 26, 2012 and in excess of 20 percent from November 26, 2012 for peripheral neuropathy (PN) of the lower right extremity.

2.  Entitlement to a disability rating in excess of 10 percent prior to November 26, 2012 and in excess of 20 percent from November 26, 2012 for PN of the lower left extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The August 2010 rating decision established individual 10 percent disability ratings for PN in the right and left lower extremities, with effective dates of April 21, 2010.  An April 2013 rating decision increased the ratings from 10 to 20 percent for each extremity, with effective dates of November 26, 2012.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran, by way of his representative, asserted that his bilateral PN had worsened since his last VA examination, which had been conducted in October 2014.  See Statement of Accredited Representative in Appealed Case.  He reports that his symptoms have worsened to the point that they now affect his mobility on a daily basis.  The Veteran is thereby entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The record also does not contain any treatment medical records from the Veteran dated after December 2014.  An effort should also be made to obtain any outstanding VA treatment records.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records for the Veteran, dated since December 2014.

2. Then, schedule the Veteran for a VA examination to evaluate the current severity of his left and right lower extremity peripheral neuropathy.  The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  All indicated tests and studies should be performed and findings reported in detail.  Specify the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s).  The examiner should consider and address the Veteran's complaints of increased symptomology.  

The examiner should provide an opinion and rationale discussing this finding.  In particular, this rationale must reconcile the examination reports notation that all of the Veteran's assertion that his symptoms were moderate in nature against examinations findings that his PN was mild in severity.  Additionally, if on VA examination the Veteran's condition is still listed as mild, the examiner should address whether there has been an improvement in his PN since his VA examination in January 2012, wherein his condition was noted as moderate in severity.

3. Then, review and readjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

